DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/29/2021 is acknowledged.
Claims 3-4, 6-7, 13-14, 16-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Claims 7, 14, 17 are designated nonelected by the Applicant.  In addition, the following claims are withdrawn as being directed to a nonelected species:
Claims 3 and 13 reciting a slot shown in FIG. 8;
Claim 4 reciting an elongated slot shown in FIG. 8;
Claims 6 and 16 reciting high pressure spray nozzles shown in FIG. 11;
Claim 8 dependent on claim 7;
Claim 18 dependent on claim 17; and
Claim 20 reciting a ring around the end windings shown in FIG. 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tilton et al. (US 2002/0130565, hereinafter Tilton).
As to claim 1, Tilton shows (FIG. 1 and 4) A cooling system for an electric vehicle motor, comprising: 
a stator 105 having a plurality of coils 122 forming end windings (end windings are implied and shown at 260 in FIG. 9) at each of an end of the stator 105; and 
at least one orifice plate 140 arranged at the end windings of at least one end of the stator 105, the orifice plate 140 including a plurality of nozzles 142 configured to supply coolant at the end windings (para[0022],[0029],[0030]).
The preamble including the word “vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation.  See MPEP 2111.02.
As to claim 2/1, Tilton shows (FIG. 4 and 7) the orifice plate 140 is a ring-like shape configured to cover the end windings.
As to claim 5/1, Tilton shows (FIG. 4 and 7) the nozzles 142 are arranged one next to each other in at least one row along the orifice plate 140.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton et al. (US 2002/0130565, hereinafter Tilton).
As to claim 9, Tilton shows (FIG. 1, 4) A cooling system for an electric vehicle motor, comprising: 
a stator 105 having a plurality of coils 122 forming end windings (end windings are implied and shown at 260 in FIG. 9) at each end of the stator 105; 
at least one orifice plate 140 arranged at the end windings of at least one end of the stator 105, the orifice plate 140 configured to supply coolant at the end windings (para[0022],[0029],[0030]).

Tilton does not show a housing surrounding the stator and defining an opening at the end windings to maintain the at least one orifice plate therein.
Tilton shows (FIG. 6,7) a housing 161 surrounding the stator 181 and defining an opening at the end windings to maintain the at least one orifice plate 167 therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tilton to have a housing 161 surrounding the stator 105 and defining an opening at the end windings to maintain the at least one orifice plate 140 therein as taught by Tilton, for the advantageous benefit of keeping air out of the motor as taught by Tilton (para[0036],[0037]).
As to claim 10/9, Tilton shows (FIG. 1, 4) the orifice plate 140 includes a plurality of nozzles 142 configured to supply the coolant to the end windings (para[0022],[0029],[0030]).
As to claim 12/9, Tilton shows (FIG. 1, 4) the orifice plate 140 is a ring-like shape configured to cover the end windings.
As to claim 15/9, Tilton shows (FIG. 1, 4) the nozzles 142 are arranged one next to each other in at least one row along the orifice plate 140.
As to claim 19, Tilton shows (FIG. 6,7) A cooling system for an electric vehicle motor, comprising: 
a housing 161 configured to surround a stator 181 having a plurality of coils forming end windings (the coils and end windings are implied and shown at 260 in FIG. 9 and by the embodiment shown at FIG. 1,4) at each end of the stator 181, the housing 161 configured to define at least one orifice plate 167 arranged at the end windings of at least one end of the stator 181 (para[0032],[0033]).

Tilton shows (FIG. 4) the housing further defining a plurality of nozzles 142 at the orifice plate 140 to supply coolant between the end windings (para[0022],[0029],[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tilton to have the housing 161 further defining a plurality of nozzles 142 at the orifice plate 140 to supply coolant between the end windings as taught by Tilton, for the advantageous benefit of providing coolant under pressure for spraying to provide a spray cooled motor as taught by Tilton (para[0004],[0030]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tilton et al. (US 2002/0130565, hereinafter Tilton) in view of Ojima (JP2012253899 A).
As to claim 11/10/9, Tilton was discussed above with respect to claim 10 except for the nozzles extend outwardly from the orifice plate and between at least a portion of the end windings.
Ojima shows (FIG. 5) the nozzles 121,122 extend outwardly from the housing 2b and between at least a portion of the end windings 104 (para[0020],[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tilton to have the nozzles 142 extend outwardly from the orifice plate 140 and between at least a portion of the end windings as taught by Ojima, for the advantageous benefit of cooling the windings 122 as taught by Ojima (para[0051]:5-8).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832